ITEMID: 001-79624
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: TRELA v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Zdzisław Trela, is a Polish national who was born in 1932 and lives in Sosnowiec. The respondent Government are represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs. The applicant is represented by Ms A. Krasuska-Terrillon, a lawyer practising in Katowice.
The facts of the case, as submitted by the parties, may be summarised as follows.
The application concerns civil proceedings for damages instituted by the applicant against an enterprise running a coal mine. The applicant claimed that as a result of the operation of the mine the technical condition of a building he owned had deteriorated badly.
On 22 March 2001 by a judgment of the Sosnowiec District Court the applicant’s action was dismissed. The applicant appealed.
On 26 June 2001 the Katowice Regional Court upheld the judgment. On 30 July 2001 the court’s judgment together with its written grounds were served on the applicant.
On 14 August 2001 the applicant lodged a request to have a legal-aid lawyer appointed for the purposes of lodging a cassation appeal.
On 29 August 2001 the Katowice Regional Court decided to appoint a legal-aid lawyer for the applicant.
By a decision of 27 September 2001 the Katowice Regional Bar appointed P.K. as the applicant’s legal-aid lawyer for the cassation proceedings.
On 26 October 2001 the lawyer lodged a request to have the judgment of 26 June 2001 together with its written grounds served on him.
On 29 October 2001 he lodged a cassation appeal with the Katowice Regional Court, which was competent to carry out a preliminary examination as to the compliance of the appeal with formal requirements provided for by law.
On 30 October 2001 the Katowice Regional Court rejected the applicant’s lawyer’s cassation appeal as having been lodged outside the prescribed one-month time-limit.
On 16 November 2001 the applicant’s lawyer appealed against the decision to reject the cassation appeal. At the same time he requested leave to appeal out of time against the judgment of the appellate court.
On 8 January 2002 his request for leave to appeal out of time was rejected by the Katowice Regional Court for noncompliance with a timelimit.
On 13 June 2002 the Supreme Court rejected his appeal against a refusal of leave to appeal out of time, considering that no appeal lay against the contested decision.
On 10 August 2006 the Supreme Court quashed the decision of the Katowice Regional Court by which the cassation appeal had been rejected, finding that that court had failed to examine sufficiently the circumstances of the lawyer’s failure to comply with the time-limit for the lodging of the appeal.
On 19 December 2006 the Supreme Court examined the applicant’s cassation appeal and dismissed it as being manifestly illfounded.
